UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-4660



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JUSTIN RICHARD WRIGHT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, Senior Dis-
trict Judge. (CR-98-97-F)


Submitted:   April 3, 2001                 Decided:   April 19, 2001


Before WIDENER and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Justin R. Wright appeals the district court’s imposition of a

twenty-four month sentence of imprisonment after revocation of

Wright’s probation.   We have reviewed the record and the district

court’s judgment and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.   See United States

v. Wright, No. CR-98-97-F (E.D.N.C. Sept. 7, 2000).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2